—In a proceeding pursuant to CPLR article 75 to vacate an arbitration award, the petitioner appeals from a judgment of the Supreme Court, Orange County (Slobod, J.), dated September 26, 2000, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, there was evidentiary support for the arbitrator’s award to the buyers of a full refund of the purchase price of a used truck they purchased. The award was neither arbitrary nor capricious (see Matter of Motor Vehicle Acc. Indem. Corp. v Aetna Cas. & Sur. Co., 89 NY2d 214; Jenkins v Empire/Allcity Ins. Co., 289 AD2d 331).
*357The petitioner’s remaining contentions are without merit. Santucci, J.P., Altman, Townes and Crane, JJ., concur.